_____________

                             No. 96-1901EM
                             _____________

Archie Teycial,                   *
                                  *
          Appellant,              *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   Eastern District of Missouri.
United States of America,         *
                                  *    [UNPUBLISHED]
          Appellee.               *


                             _____________

                    Submitted:   December 5, 1996

                        Filed: December 12, 1996
                            _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                          _____________


PER CURIAM.


     Archie Teycial appeals the district court's denial of
Teycial's 28 U.S.C. § 2255 and Fed. R. Civ. P. 15(a) motions.
Having carefully reviewed the record and the parties' briefs, we
conclude the district court's rulings are clearly correct.    We
affirm. See 8th Cir. R. 47B.


     A true copy.


          Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.